



Exhibit 10.1
Name:
[•]
Number of Restricted Stock Units subject to Award:
[•]
Date of Grant:
[•]

Nuance Communications, Inc.
2020 Stock Incentive Plan
Restricted Stock Unit Award Agreement
This agreement, including any appendix, exhibit and/or addendum hereto
(collectively, this “Agreement”), evidences an award (the “Award”) of restricted
stock units granted by Nuance Communications, Inc., a Delaware corporation (the
“Company”), to the individual named above (the “Participant”), pursuant to and
subject to the terms of the Nuance Communications, Inc. 2020 Stock Incentive
Plan (as from time to time amended and in effect, the “Plan”). Except as
otherwise defined herein, all capitalized terms used herein have the same
meaning as in the Plan.
1.
Grant of Restricted Stock Unit Award. The Company grants to the Participant on
the date set forth above (the “Date of Grant”) the number of restricted stock
units (the “RSUs”) set forth above giving the Participant the conditional right
to receive, without payment and pursuant to and subject to the terms and
conditions set forth in this Agreement and in the Plan, one share of Stock (a
“Share”) with respect to each RSU forming part of the Award, subject to
adjustment pursuant to Section 8 of the Plan in respect of transactions
occurring after the date hereof.

2.Vesting; Cessation of Employment; Leaves of Absence.
(a)Vesting. Unless earlier terminated, forfeited, relinquished or expired, the
RSUs will vest in accordance with the terms of Exhibit A attached hereto.
(b)Cessation of Employment. Except as described in Exhibit A attached hereto,
automatically and immediately upon the cessation of the Participant’s Employment
any then unvested RSUs and, if such termination is for Cause or occurs in
circumstances that in the determination of the Administrator would have
constituted grounds for the Participant’s Employment to be terminated for Cause
(in each case, without regard to the lapsing of any required notice or cure
periods in connection therewith), any vested RSUs will also terminate and be
forfeited for no consideration.
3.Delivery of Shares. Subject to Section 4 below, the Company shall, as soon as
practicable upon the vesting of any RSUs subject to this Award (but in no event
later than thirty (30) days following the date on which such RSUs vest), effect
delivery of the Shares with respect to such vested RSUs to the Participant (or,
in the event of the Participant’s death, to the Participant’s designated
beneficiary or, if none, to the person to whom the Award has passed by will or
the laws of descent and distribution). No Shares will be delivered pursuant to
this Award unless and until all legal requirements applicable to the issuance or
transfer of such Shares have been complied with to the satisfaction of the
Administrator.
4.Forfeiture; Recovery of Compensation. The Administrator may cancel, rescind,
withhold or otherwise limit or restrict this Award at any time if the
Participant is not in compliance with all applicable provisions of this
Agreement and the Plan. By accepting, or being deemed to have accepted, this
Award, the Participant expressly acknowledges and agrees that his or her rights,
and those of any permitted transferee of this Award, under this Award, including
the right to any Shares acquired under this Award or proceeds from the
disposition thereof, are subject to Section 6(a)(5) of the Plan (including any
successor provision). The Participant further





--------------------------------------------------------------------------------





agrees to be bound by the terms of any clawback or recoupment policy of the
Company that applies to incentive compensation that includes Awards such as the
RSUs.
5.Dividends; Other Rights. This Award may not be interpreted to bestow upon the
Participant any equity interest or ownership in the Company or any subsidiary
prior to the date on which the Company delivers Shares to the Participant. The
Participant is not entitled to vote any Shares by reason of the granting of this
Award or to receive or be credited with any dividends declared and payable on
any Share prior to the date on which any such Share is delivered to the
Participant hereunder. The Participant will have the rights of a shareholder
only as to those Shares, if any, that are actually delivered under this Award.
6.Nontransferability. This Award may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan.
7.Taxes.
(a)Responsibility for Taxes. The Participant acknowledges that, regardless of
any action taken by the Company or, if the Participant’s employer is not the
Company, the Participant’s employer (the “Employer”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account and other tax-related items and withholdings related to the
Participant’s participation in the Plan and any Award granted thereunder
(collectively, “Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount (if any) withheld by the Company or the
Employer. The Participant further acknowledges that Company and the Employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs, including, but not
limited to, the grant, vesting or settlement of the RSUs, the delivery of
Shares, the subsequent sale of any Shares acquired in respect of the RSUs or the
receipt of any dividends, if applicable; and (ii) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
(b)Withholding. Prior to the relevant taxable or withholding event, as
applicable, the Participant agrees to make arrangements satisfactory to the
Company to satisfy all Tax-Related Items. In this regard, the Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
the Participant’s wages or other compensation payable to the Participant by the
Company and/or the Employer; (ii) requiring the Participant to tender a payment
in cash in an amount equal to the Tax-Related Items to the Company and/or the
Employer; (iii) withholding from the proceeds from the sale of Shares acquired
upon settlement of the RSUs, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization without further consent); (iv) withholding Shares to be
issued upon settlement of the RSUs; and/or (v) any other method determined by
the Company and permitted under applicable laws.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including applicable maximum rates in the
Participant’s jurisdiction, in which case the Participant may receive a refund
of any over-withheld amount in cash and will not be entitled to the equivalent
amount in Shares. If the obligation for Tax-Related Items is satisfied by
withholding Shares, for tax purposes, the Participant will be deemed to have
been issued the full number of Shares subject to the vested RSUs,
notwithstanding that Shares were held back solely for the purpose of satisfying
the Tax-Related Items. The Company may refuse





--------------------------------------------------------------------------------





to deliver the Shares or the proceeds from the sale of the Shares if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items as described in this Section 7(b).


(c)Section 409A. Subject to Section 12(b) of the Plan, this Award is intended to
be exempt from Section 409A as a short-term deferral thereunder and shall be
construed and administered in accordance with that intent.
8.Effect on Employment. Neither the grant of this Award, nor the issuance of
Shares upon the vesting of this Award, will give the Participant any right to be
retained in the employ or service of the Company or any of its subsidiaries,
affect the right of the Company or any of its subsidiaries to discharge the
Participant at any time, or affect any right of the Participant to terminate his
or her Employment at any time.
9.Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Date of Grant has been made available to the
Participant. By accepting this Award, the Participant agrees to be bound by the
terms of the Plan and this Agreement. In the event of any conflict between the
terms of this Agreement and the Plan, the terms of the Plan will control.
10.Non-U.S. and Country-Specific Provisions. The RSUs and any Shares subject to
the RSUs shall be subject to any special terms and conditions set forth in
Exhibit B attached hereto. Moreover, if the Participant relocates to one of the
countries included in Exhibit B, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative purposes. Exhibit B constitutes part of this Agreement.
11.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the RSUs
and on any Shares subject to the RSUs, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
12.Acknowledgements. The Participant acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument;
(ii) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder; and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.
[Signature page follows.]
The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the date first set forth above.                    
NUANCE COMMUNICATIONS, INC.
By: ______________________________
Name: ___________________________
Title: ______________________________
Agreed and Accepted:
By_______________________________





--------------------------------------------------------------------------------





[•]
Exhibit A
Vesting Schedule
This Exhibit A describes the terms and conditions upon which the RSUs will
become vested. All capitalized terms used in this Exhibit A, unless separately
defined, have the meanings set forth in the Restricted Stock Unit Award
Agreement to which this Exhibit A is attached.
Unless earlier terminated, forfeited, relinquished or expired, the RSUs shall
vest on the following schedule:
Number of RSUs
Vesting Date
[•]
[•]
[•]
[•]
[•]
[•]
[•]
[•]
[•]
[•]
[•]
[•]
[•]
[•]

subject, in each case, to the Participant remaining in continuous Employment
from the Date of Grant through the applicable vesting date. Notwithstanding the
foregoing, in the event of a termination of the Participant’s Employment due to
his or her death, all unvested RSUs that are then outstanding shall vest in full
as of immediately prior to such termination of Employment.



